MEMORANDUM **
Francisco Javier Manjarrez-Cardenas appeals from his guilty-plea conviction and 60-month sentence for conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(a)(l)(A)(i), (h). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Manjar-rez-Cardenas’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Manjarrez-Cardenas the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
*710Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal. We dismiss in light of the valid appeal waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir.2009).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.